UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2208


COLONY INSURANCE COMPANY,

                     Plaintiff - Appellant,

              v.

BUCKEYE FIRE EQUIPMENT CO.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:19-cv-00534-FDW-DSC)


Submitted: October 5, 2021                                  Decided: November 18, 2021


Before FLOYD and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William F. Stewart, STEWART SMITH, West Conshohocken, Pennsylvania; Gary W.
Berdeen, STEWART SMITH, Midlothian, Virginia, for Appellant. Richard L. Pinto,
Deborah J. Bowers, Adam L. White, PINTO COATES KYRE & BOWERS, PLLC,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Colony Insurance Company appeals the district court’s order denying its motion for

summary judgment, awarding summary judgment to Buckeye Fire Equipment Company,

and declaring that Colony Insurance Company has a duty to defend Buckeye Fire

Equipment Company against claims filed in a multidistrict litigation. We have reviewed

the record and discern no reversible error. Accordingly, we affirm for the reasons stated

by the district court. * Colony Ins. Co. v. Buckeye Fire Equip. Co., No. 3:19-cv-00534-

FDW-DSC (W.D.N.C. Oct. 20, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




      *
         Based on our affirmance of the district court’s ruling concerning the duty to
defend, we decline to address the parties’ indemnification arguments. See Harleysville
Mut. Ins. Co. v. Buzz Off Insect Shield, L.L.C., 692 S.E.2d 605, 611 (N.C. 2010).

                                           2